     Case 2:15-cv-01527-JCM-CWH Document 102 Filed 11/15/18 Page 1 of 2



      WRIGHT, FINLAY & ZAK, LLP
 1
      Christopher A.J. Swift, Esq.
 2    Nevada Bar No. 11291
      Lindsay D. Robbins, Esq.
 3    Nevada Bar No. 13474
      7785 W. Sahara Ave, Suite 200
 4
      Las Vegas, NV 89117
 5    (702) 475-7964; Fax: (702) 946-1345
      lrobbins@wrightlegal.net
 6    Attorneys for Plaintiff, U.S. Bank N.A., as Trustee for the Certificateholders of Bear Stearns
 7    Asset-Backed Securities I Trust 2006-AC1, Asset-Backed Certificates, Series 2006-AC1

 8                                UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA

10    U.S. BANK, N.A., NOT INDIVIDUALLY                   Case No.: 2:15-cv-01527-JCM-CWH
11    BUT SOLELY AS TRUSTEE FOR THE
      HOLDERS OF THE BEAR STEARNS ASSET
12    BACKED SECURITIES I TRUST 2006-AC1,                 STIPULATION TO EXTEND
      ASSET-BACKED CERTIFICATES, SERIES                   DEADLINE TO FILE RESPONSE TO
13    2006-AC1, a national association,                   SFR INVESTMENTS POOL 1, LLC’S
14                   Plaintiff,                           OPPOSITION TO MOTION FOR
                                                          RECONSIDERATION
15      vs.

16    SFR INVESTMENTS POOL I, LLC, a
      Domestic Limited Liability Company,
17
                    Defendant.
18
19    ALL RELATED CLAIMS

20
              U.S. Bank N.A., as Trustee for the Certificateholders of Bear Stearns Asset-Backed
21
      Securities I Trust 2006-AC1, Asset-Backed Certificates, Series 2006-AC1 (“U.S. Bank”) and
22
      SFR Investments Pool I, LLC (“SFR”) hereby stipulate and agree as follows:
23
              U.S. Bank filed its Motion for Reconsideration of Order Denying U.S. Bank’s Motion for
24
      Summary Judgment (“Motion”) on October 24, 2018 [ECF No. 98]. SFR filed its Opposition to
25
      U.S. Bank’s Motion on November 9, 2018 [ECF No. 101]. In order to provide U.S. Bank
26
      sufficient time to adequately prepare its response, the parties stipulate and agree to extend the
27
      deadline for U.S. Bank to file its response from November 16, 2018 to November 21, 2018.
28



                                                  Page 1 of 2
     Case 2:15-cv-01527-JCM-CWH Document 102 Filed 11/15/18 Page 2 of 2




 1           This is U.S. Bank’s first request for an extension of this deadline and is not made to cause
 2    delay or prejudice to any party.
 3    Dated this 15th day of November, 2018             Dated this 15th day of November, 2018

 4    WRIGHT, FINLAY & ZAK, LLP                         KIM GILBERT EBRON

 5     /s/ Lindsay D. Robbins, Esq.                      /s/ Jason G. Martinez, Esq.
      Christopher A.J. Swift, Esq.                      Diana S. Ebron, Esq.
 6    Nevada Bar No. 11291                              Nevada Bar No. 10580
 7    Lindsay D. Robbins, Esq.                          Jason G. Martinez, Esq.
      Nevada Bar No. 13474                              Nevada Bar No. 13375
 8    7785 W. Sahara Ave, Suite 200                     7625 Dean Martin Drive, Suite 110
      Las Vegas, NV 89117                               Las Vegas, NV 89139
 9
      Attorneys for U.S. Bank N.A., as Trustee for      Attorneys for SFR Investment Pools 1, LLC
10    the Certificateholders of Bear Stearns Asset-
      Backed Securities I Trust 2006-AC1, Asset-
11    Backed Certificates, Series 2006-AC1
12
13                                                ORDER
14           Based on the foregoing Stipulation, and good cause appearing thereof, the Court hereby
15    orders that the deadline for U.S. Bank to file its Response to SFR’s Opposition to the Motion for
16    Reconsideration is extended to November 21, 2018.
17                   IT IS SO ORDERED.
18
19                                         _________________________________________
                                           UNITED STATES MAGISTRATE JUDGE
20
                                                  November 16, 2018
21                                         Dated _____________________________
22
23
24
25
26
27
28



                                                 Page 2 of 2
